Citation Nr: 0002025	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  The appellant is the veteran's widow. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran died in December 1988 as a result of 
respiratory failure due to chronic obstructive pulmonary 
disease and cor pulmonale. 

2.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of hemorrhoids and 
encrypted tonsils; noncompensable ratings were assigned for 
these disabilities.   

3.  There is no competent evidence linking the disabilities 
which caused the veteran's death to any in-service pathology, 
symptomatology, or exposure to asbestos.  


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered to be a "contributory" cause of death, it must 
be shown that the disability contributed substantially to or 
materially to the cause of the veteran's death.  
38 C.F.R. § 3.312. 

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c); Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

After reviewing the evidence of record, the Board concludes 
that the appellant has not submitted a well-grounded claim 
for service connection for the cause of the veteran's death 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
claim must be accompanied by supportive evidence which must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Magana v. Brown, 7 Vet. App. 224, 227 
(1994), citing Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  "To be well grounded, a claim 'need not be 
conclusive,'. . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veteran's service-connected 
diseases or injuries and the cause of his death.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue, as in this 
appeal, involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In the absence of any evidence of medical 
expertise, a claimant is not capable of testifying as to 
matters involving medical causation, such as the cause of a 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993). 

The veteran died in December 1988, with the death certificate 
indicating that he died from respiratory failure caused by 
chronic obstructive pulmonary disease.  Cor pulmonale was 
listed as a contributing cause of death on the death 
certificate.  No additional disabilities were listed as 
contributory causes of death on the death certificate, nor is 
there an autopsy report or other medical report of record 
reflecting the nature of any diseases contributing to the 
veteran's death.  A chronic respiratory disorder was not 
shown in service or for many years thereafter.  The only 
service connected disabilities at the time of the veteran's 
death were postoperative residuals of hemorrhoids and 
encrypted tonsils, both rated as noncompensable.  

The appellant has asserted that the veteran's shipboard 
duties in the United States Navy exposed him to asbestos, and 
that this exposure ultimately resulted in the respiratory 
disability that caused his death.  The RO has conceded that 
the veteran's duties aboard naval vessels included exposure 
to asbestos.  However, the appellant has submitted no 
competent medical evidence indicating that the veteran died 
from a disease caused by exposure to asbestos during service.  
Accordingly, in the absence of probative evidence that 
provides a nexus between exposure to asbestos during service 
and the cause of the veteran's death, the claim for service 
connection for the cause of the veteran's death cannot be 
considered to be well grounded.  Caluza, 7 Vet. App. at 498, 
506; Epps, 126 F.3d at 1464.  

In finding the claim on appeal to be not well grounded, the 
obligation of the RO under 38 U.S.C.A. § 5103(a) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) 
to advise the appellant of the evidence needed to complete 
her application when she has failed to present a well-
grounded claim has been considered.  The Board concludes that 
this obligation was fulfilled by the RO to the extent that it 
has notified the appellant by rating action and statement of 
the case that her claim was being denied due to the lack of 
any medical evidence that the veteran died from a disease 
caused by asbestos exposure in service.  Moreover, there is 
no indication that there are medical reports that are 
available which would show that the veteran died from a 
disease caused by in-service asbestos exposure.  

Finally, the Board recognizes that it has denied the 
appellant's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the appellant.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
when the agency of original jurisdiction does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to a claimant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).   


ORDER

The claim for service connection for the cause of the 
veteran's death is not well-grounded and is therefore denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

